Title: From George Washington to John Hancock, 9 May 1776
From: Washington, George
To: Hancock, John



Sir,
New York. May 9th 1776.

When I was on the Road from Cambrid[g]e to this Place, I received a Letter from a Gentleman who subscribed it, Le Baron de Colbiac. He therein mentions that he was a Captain of Dragoons in the French Service, that he comes to offer his Service to the United Colonies, that he attempted to come about the latter End of November, was taken by an English Frigate commanded by Capt. Young with 160 Fuses & 20 Barrels of Powder, that he got his Liberty thro the Friendship of Captn Young, got to Dominique, from thence to Guadaloupe, took Passage again on Board of a Vessel bound to Philadelphia or New London, which by contrary Winds was obliged to put into Bedford Harbour to the Eastward. He has a Pass from the Governor of Guadaloupe, which gives him his Title. He desires a Line to you from me, & what I have mentioned is all I know of the Bearer. I am respectfully Sir your most hble Ser.

Go. Washington.

